Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/31/2018, 11/29/2018 & 11/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 08/31/2018 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
ALLOWABLE SUBJECT MATTER
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 101
Claim 19 is rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Claim 19 is recites a program without the recitation of a non-transitory computer readable medium.  
	The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim 19 recites merely a program without the recitation of encoding such program in a computer-readable medium.  Without such medium, the program is nothing more than just functional descriptive material or data structure, thus, claim 4 is directed to a program per se.  Program per se does   not fall within any of the statutory categories.  Therefore, it is non-statutory under 35 USC 101.  For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 1 & 19-20 and any related dependent claims include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 8-10 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over
TANAKA et al. (U.S. Publication 2012/0076374) in view of Kawashima et al. (U.S. Publication 2012/0307047)
As to claim 1, TANAKA discloses an information processing device comprising: a detection unit (21a, Fig. 1 & Abstract, [0016] discloses an endoscope to be inserted into the body cavity of the subject.  Wherein the endoscope is used to make a diagnosis of living tissue or the like) configured to detect at least one region of interest in at least one captured image among a plurality of captured images of a biological sample having different imaging times (S1-S2, Fig. 5 & [0038-0039] discloses the computing unit 41b functioning as a pixel selection unit selects one pixel of the interest from the respective pixels contained in the image data); a feature amount calculation unit configured to calculate a feature amount related to a change in the at least one region of interest in the plurality of captured images (S3-S4, Fig. 5 & [0040-0051] discloses the computing unit 41b functioning as a contrast feature value calculation unit calculates, as a contrast feature value Vc of the pixel of interest, a value which represents an amount of change in contrast in a local region including the pixel of interest selected as a result of the process of Step S2 in FIG. 5 and each pixel in a neighborhood of the pixel of interest); 
TANAKA is silent to an evaluation value calculation unit configured to calculate an evaluation value for a function related to absorption or release of the biological sample on a basis of the feature amount.
However, Kawashima’s Fig. 3 & [0050-0058] discloses an evaluation value calculation unit configured to calculate an evaluation value (S207-S210, Fig. 3 & [0054-0056] discloses The controller 401 calculates a summation of features of measuring points on the dividing lines as an evaluation amount (S207).  At this point, features of points within an area having a predetermined width (for example, a few pixels) centered on each dividing line are favorably used to calculate an evaluation amount.  The evaluation amount can be described as an indicator that indicates a magnitude of a variation in values of measured data on a boundary between blocks.) for a function related to absorption or release of the biological sample on a basis of the feature amount (S206, Fig. 3 & [0053-0056] discloses calculating a feature amount).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA’s disclosure to include the above limitations in order to adjusts dividing positions of the subject based on the measured data of the measuring points acquired by the measuring unit so that boundaries of the blocks are arranged at positions having smaller spatial variations in values of the measured data. (See Abstract)
As to claim 18, TANAKA discloses an information processing method of a processor, the information processing method comprising: detecting at least one region of interest in at least one captured image among a plurality of captured images of a biological sample having different imaging times (S1-S2, Fig. 5 & [0038-0039] discloses the computing unit 41b functioning as a pixel selection unit selects one pixel of the interest from the respective pixels contained in the image data); calculating a feature amount related to a change in the at least one region of interest in the plurality of captured images (S3-S4, Fig. 5 & [0040-0051] discloses the computing unit 41b functioning as a contrast feature value calculation unit calculates, as a contrast feature value Vc of the pixel of interest, a value which represents an amount of change in contrast in a local region including the pixel of interest selected as a result of the process of Step S2 in FIG. 5 and each pixel in a neighborhood of the pixel of interest); 
TANAKA is silent to an evaluation value calculation unit configured to calculate an evaluation value for a function related to absorption or release of the biological sample on a basis of the feature amount.
However, Kawashima’s Fig. 3 & [0050-0058] discloses an evaluation value calculation unit configured to calculate an evaluation value (S207-S210, Fig. 3 & [0054-0056] discloses The controller 401 calculates a summation of features of measuring points on the dividing lines as an evaluation amount (S207).  At this point, features of points within an area having a predetermined width (for example, a few pixels) centered on each dividing line are favorably used to calculate an evaluation amount.  The evaluation amount can be described as an indicator that indicates a magnitude of a variation in values of measured data on a boundary between blocks.) for a function related to absorption or release of the biological sample on a basis of the feature amount (S206, Fig. 3 & [0053-0056] discloses calculating a feature amount).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA’s disclosure to include the above limitations in order to adjusts dividing positions of the subject based on the measured data of the measuring points acquired by the measuring unit so that boundaries of the blocks are arranged at positions having smaller spatial variations in values of the measured data. (See Abstract)
As to claim 19, TANAKA discloses a program causing a computer to function as: a detection unit configured to detect at least one region of interest in at least one captured image among a plurality of captured images of a biological sample having different imaging times (S1-S2, Fig. 5 & [0038-0039] discloses the computing unit 41b functioning as a pixel selection unit selects one pixel of the interest from the respective pixels contained in the image data);  a feature amount calculation unit configured to calculate a feature amount related to a change in the at least one region of interest in the plurality of captured images (S3-S4, Fig. 5 & [0040-0051] discloses the computing unit 41b functioning as a contrast feature value calculation unit calculates, as a contrast feature value Vc of the pixel of interest, a value which represents an amount of change in contrast in a local region including the pixel of interest selected as a result of the process of Step S2 in FIG. 5 and each pixel in a neighborhood of the pixel of interest); 
TANAKA is silent to an evaluation value calculation unit configured to calculate an evaluation value for a function related to absorption or release of the biological sample on a basis of the feature amount.
However, Kawashima’s Fig. 3 & [0050-0058] discloses an evaluation value calculation unit configured to calculate an evaluation value (S207-S210, Fig. 3 & [0054-0056] discloses The controller 401 calculates a summation of features of measuring points on the dividing lines as an evaluation amount (S207).  At this point, features of points within an area having a predetermined width (for example, a few pixels) centered on each dividing line are favorably used to calculate an evaluation amount.  The evaluation amount can be described as an indicator that indicates a magnitude of a variation in values of measured data on a boundary between blocks.) for a function related to absorption or release of the biological sample on a basis of the feature amount (S206, Fig. 3 & [0053-0056] discloses calculating a feature amount).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA’s disclosure to include the above limitations in order to adjusts dividing positions of the subject based on the measured data of the measuring points acquired by the measuring unit so that boundaries of the blocks are arranged at positions having smaller spatial variations in values of the measured data. (See Abstract)
As to claim 20, TANAKA discloses an information processing system comprising: an imaging device including an imaging unit configured to generate a plurality of captured images of a biological sample having different imaging times (S1-S2, Fig. 5 & [0038-0039] discloses the computing unit 41b functioning as a pixel selection unit selects one pixel of the interest from the respective pixels contained in the image data);  and an information processing device including a detection unit configured to detect at least one region of interest in at least one captured image among the plurality of captured images, a feature amount calculation unit configured to calculate a feature amount related to a change in the at least one region of interest in the plurality of captured images (S3-S4, Fig. 5 & [0040-0051] discloses the computing unit 41b functioning as a contrast feature value calculation unit calculates, as a contrast feature value Vc of the pixel of interest, a value which represents an amount of change in contrast in a local region including the pixel of interest selected as a result of the process of Step S2 in FIG. 5 and each pixel in a neighborhood of the pixel of interest). 
TANAKA is silent to an evaluation value calculation unit configured to calculate an evaluation value for a function related to absorption or release of the biological sample on a basis of the feature amount.
However, Kawashima’s Fig. 3 & [0050-0058] discloses an evaluation value calculation unit configured to calculate an evaluation value (S207-S210, Fig. 3 & [0054-0056] discloses The controller 401 calculates a summation of features of measuring points on the dividing lines as an evaluation amount (S207).  At this point, features of points within an area having a predetermined width (for example, a few pixels) centered on each dividing line are favorably used to calculate an evaluation amount.  The evaluation amount can be described as an indicator that indicates a magnitude of a variation in values of measured data on a boundary between blocks.) for a function related to absorption or release of the biological sample on a basis of the feature amount (S206, Fig. 3 & [0053-0056] discloses calculating a feature amount).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA’s disclosure to include the above limitations in order to adjusts dividing positions of the subject based on the measured data of the measuring points acquired by the measuring unit so that boundaries of the blocks are arranged at positions having smaller spatial variations in values of the measured data. (See Abstract)
As to claim 8, TANAKA in view of Kawashima discloses everything as disclosed in claim 1. In addition, TANAKA discloses wherein the evaluation value calculation unit calculates a number of biological samples that express the function, as the evaluation value. ([0049-0052])
As to claim 9, TANAKA in view of Kawashima discloses everything as disclosed in claim 1. In addition, TANAKA discloses wherein the evaluation value calculation unit calculates a frequency of expression of the function by the biological sample, as the evaluation value. (See Fig. 5, S3-S5)
As to claim 10, TANAKA in view of Kawashima discloses everything as disclosed in claim 1. In addition, TANAKA discloses wherein the evaluation value calculation unit calculates the evaluation value on a basis of a temporal change of at least one of the feature amounts. (See Fig. 5, S3-S5)

s 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (U.S. Publication 2012/0076374) in view of Kawashima et al. (U.S. Publication 2012/0307047) as applied in claim 1, above further in view of Chono et al. (U.S. Publication 2012/0281895)
As to claim 2, TANAKA in view of Kawashima discloses everything as disclosed in claim 1 but is silent to wherein the feature amount calculation unit calculates the feature amount on a basis of a motion of a contour line of the at least one region of interest in the plurality of captured images.
However, Chono’s discloses wherein the feature amount calculation unit calculates the feature amount on a basis of a motion of a contour line of the at least one region of interest in the plurality of captured images. (See S104-S105, Fig. 2 & [0074-0087, 0106, 0118] discloses generating an initial contour line and extracting a contour line which is changing its shape actively (See [0087])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA’s disclosure to include the above limitations in order to reduce operational burden of the examiner [0019]. 
As to claim 3, TANAKA in view of Kawashima & Chono discloses everything as disclosed in claim 2. In addition, Chono discloses wherein the feature amount includes a feature amount related to a change in a position of the contour line. (See S104-S105, Fig. 2 & [0074-0087, 0106, 0118] discloses generating an initial contour line and extracting a contour line which is changing its shape actively (See [0087])
As to claim 4, TANAKA in view of Kawashima & Chono discloses everything as disclosed in claim 2. In addition, Chono discloses wherein the feature amount includes a feature amount related to a (See S104-S105, Fig. 2 & [0074-0087, 0106, 0118] discloses generating an initial contour line and extracting a contour line which is changing its shape actively (See [0087])
As to claim 5, TANAKA in view of Kawashima discloses everything as disclosed in claim 1 but is silent to wherein the feature amount calculation unit calculates the feature amount on a basis of an internal motion of the at least one region of interest in the plurality of captured images.
However, Chono’s discloses wherein the feature amount calculation unit calculates the feature amount on a basis of an internal motion of the at least one region of interest in the plurality of captured images. (See S104-S105, Fig. 2 & [0074-0087, 0106, 0118] discloses generating an initial contour line and extracting a contour line which is changing its shape actively (See [0087])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA’s disclosure to include the above limitations in order to reduce operational burden of the examiner [0019]. 
As to claim 6, TANAKA in view of Kawashima discloses everything as disclosed in claim 1 but is silent to wherein the feature amount calculation unit calculates the feature amount on a basis of internal pixel information of the at least one region of interest in the plurality of captured images.
However, Chono’s discloses wherein the feature amount calculation unit calculates the feature amount on a basis of internal pixel information of the at least one region of interest in the plurality of captured images. (See S104-S105, Fig. 2 & [0074-0087, 0106, 0118] discloses generating an initial contour line and extracting a contour line which is changing its shape actively (See [0087])([0090])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA’s disclosure to include the above limitations in order to reduce operational burden of the examiner [0019]. 
As to claim 7, TANAKA in view of Kawashima & Chono discloses everything as disclosed in claim 6. In addition, TANAKA discloses wherein the pixel information includes luminance information. (See Contrast/Luminance Features, Fig.5 & Corresponding Reference Locations)
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over
TANAKA et al. (U.S. Publication 2012/0076374) in view of Kawashima et al. (U.S. Publication 2012/0307047) as applied in claim 1, above further in view of Design Choice 
As to claim 9, TANAKA in view of Kawashima discloses everything as disclosed in claim 1 but is silent to wherein the evaluation value calculation unit calculates a frequency of expression of the function by the biological sample, as the evaluation value.
However, it would have been an obvious matter of design choice to wherein the evaluation value calculation unit calculates a frequency of expression of the function by the biological sample, as the evaluation value since the applicant has not disclosed that wherein the evaluation value calculation unit calculates a frequency of expression of the function by the biological sample, as the evaluation value solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the evaluation value calculation unit calculates a frequency of expression of the function by the biological sample, as the evaluation value for the advantage of adequately diagnosis living tissue. 
10, TANAKA in view of Kawashima discloses everything as disclosed in claim 1 but is silent to wherein the evaluation value calculation unit calculates the evaluation value on a basis of a temporal change of at least one of the feature amounts.
However, it would have been an obvious matter of design choice to wherein the evaluation value calculation unit calculates the evaluation value on a basis of a temporal change of at least one of the feature amounts since the applicant has not disclosed that wherein the evaluation value calculation unit calculates the evaluation value on a basis of a temporal change of at least one of the feature amounts solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the evaluation value calculation unit calculates the evaluation value on a basis of a temporal change of at least one of the feature amounts for the advantage of adequately diagnosis living tissue.
As to claim 11, TANAKA in view of Kawashima discloses everything as disclosed in claim 10 but is silent to wherein the evaluation value calculation unit calculates a timing at which the function is expressed by the biological sample, as the evaluation value.
However, it would have been an obvious matter of design choice to wherein the evaluation value calculation unit calculates a timing at which the function is expressed by the biological sample, as the evaluation value since the applicant has not disclosed that wherein the evaluation value calculation unit calculates a timing at which the function is expressed by the biological sample, as the evaluation value solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the evaluation value calculation unit calculates a timing at which the function is expressed by the biological sample, as the evaluation value for the advantage of adequately diagnosis living tissue.
12, TANAKA in view of Kawashima discloses everything as disclosed in claim 1 but is silent to wherein the evaluation value calculation unit performs gating on the feature amount and calculates the evaluation value on a basis of a result of the gating.
However, it would have been an obvious matter of design choice to wherein the evaluation value calculation unit performs gating on the feature amount and calculates the evaluation value on a basis of a result of the gating since the applicant has not disclosed that wherein the evaluation value calculation unit performs gating on the feature amount and calculates the evaluation value on a basis of a result of the gating solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the evaluation value calculation unit performs gating on the feature amount and calculates the evaluation value on a basis of a result of the gating for the advantage of adequately diagnosis living tissue.
As to claim 13, TANAKA in view of Kawashima discloses everything as disclosed in claim 12 but is silent to further comprising: a display control unit configured to control a display mode of the region of interest on a basis of the result of the gating.
However, it would have been an obvious matter of design choice to a display control unit configured to control a display mode of the region of interest on a basis of the result of the gating since the applicant has not disclosed that a display control unit configured to control a display mode of the region of interest on a basis of the result of the gating solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a display control unit configured to control a display mode of the region of interest on a basis of the result of the gating for the advantage of adequately diagnosis living tissue.
14 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (U.S. Publication 2012/0076374) in view of Kawashima et al. (U.S. Publication 2012/0307047) as applied in claim 1, above further in view of Birnboim (U.S. Publication 2004/0038269)
As to claim 14, TANAKA in view of Kawashima discloses everything as disclosed in claim 1 but is silent to wherein the detection unit identifies a first region corresponding to the biological sample and a second region corresponding to a substance to which the function of the biological sample is applied, in the detected region of interest, the feature amount calculation unit calculates a feature amount related to a change in the at least the one first region in the plurality of captured images, and the evaluation value calculation unit calculates the evaluation value on a basis of the feature amount related to the first region.
However, Birnboim’s [0092] discloses wherein the detection unit identifies a first region corresponding to the biological sample and a second region corresponding to a substance to which the function of the biological sample is applied, in the detected region of interest, the feature amount calculation unit calculates a feature amount related to a change in the at least the one first region in the plurality of captured images, and the evaluation value calculation unit calculates the evaluation value on a basis of the feature amount related to the first region.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA in view of Kawashima’s disclosure to include the above limitations in order to isolate liquids from biological samples for preservation and/or broader processing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (U.S. Publication 2012/0076374) in view of Kawashima et al. (U.S. Publication 2012/0307047) as applied in claim 1, above further in view of Yamada et al. (U.S. Publication 2014/0316119)
17, TANAKA in view of Kawashima discloses everything as disclosed in claim 1 but is silent to wherein the biological sample is a cell having a phagocytosis function.
However, Yamada’s [0003] discloses wherein the biological sample is a cell having a phagocytosis function.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANAKA in view of Kawashima’s disclosure to include the above limitations in order to quantify the influence of foreign objects.
CONCLUSION
No prior art has been found for claims 15-16 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661